 

Case 1:19-mj-00576 Docum Wed om 05/15/19 in TXSD (Page tebe pistrict Court

 

AO 91 (Rev. 11/11) Criminal Complaint ) + Southern District of Texas
UNITED STATES DISTRICT COURT
for the MAY 15 2019
Southern District of Texas
United States of America ) David J. Bradley, Cierk of Court
) as 5
V. ) Case No. W . 6 (p _
) C51 o-M
Antonio CASANOVA )
Defendant(s) )

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 05/14/2019 in the county of Cameron in the Southern District of Texas, the defendant(s) violated:

Code Section Offense Description
Title 21, United States Code, Section 841 & 846 knowingly and intentionally possessed and conspired to possess with
others known and yet unknown with the intent to distribute 5.46
kilograms of cocaine, 1.22 kilograms of methamphetamine, both
Schedule II controlled substances and 2.0 kilograms of heroin, a
Schedule I controlled substance.

This criminal complaint is based on these facts:

On Tuesday, May 14, 2019, at approximately 8:50 p.m. Antonio CASANOVA (CASANOVA) arrived at the United States
Border Patrol Checkpoint in Kingsville, Texas as the driver and sole occupant of a red tractor trailer. As CASANOVA arrived at
the primary inspection lane, a Border Patrol narcotics detection K-9 alerted to the odor of narcotics near the drivers side door of
the tractor trailer. Further inspection of the tractor trailer by Border Patrol Agents (BPAs) revealed nine (9) rectangular shaped
bundles wrapped in black electrical tape. BPAs performed field test of each bundle resulting in five (5) bundles testing positive
for cocaine weighing 5.46 kilograms, three (3) bundles testing positive for heroin weighing 2.0 kilograms, and one (1) bundle
testing positive for methamphetamine weighing 1.22 kilograms. During an interview CASANOVA voluntarily waived his
Miranda Rights and made statements admitting to knowledge of the narcotics in the tractor trailer and further admitting to being
paid for transporting the narcotics.

[] Continued on the attached sheet. Ce —_— a

C omplainant'sSigpture

Mark Worland Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date —  Jybge's signature

    

 

Brownsville, Texas Ignacio Torteya III U.S. Magistrate Judge
City and State Printed name and title

 
